Citation Nr: 1617180	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-34 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for postoperative residuals of right foot surgery prior to February 8, 2014, and in excess of 30 percent after February 8, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1989 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in December 2013.  A subsequent March 2014 rating decision granted an increased 30 percent rating effective from February 8, 2014.  Therefore, the issue for appellate review has been revised as provided on the title page of this decision.

The Board notes that a June 2014 VA report of general information may be construed as raising a service connection claim for a right ankle disability and that statements provided in a February 2014 VA examination report raised service connection claims for pes planus and hallux rigidus.  It is also significant to note that service connection for hammer toes to the right foot was denied in an unappealed April 2014 rating decision.  In light of the evidence of record, the Board finds that the unadjudicated service connection claims for right ankle, pes planus, and hallux rigidus disorders are inextricably intertwined with the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction section above, claims for the issues of entitlement to service connection for right ankle, pes planus, and hallux rigidus disorder have been raised by the record.  The Veteran's foot disability is currently evaluated under Diagnostic Code 5284.  As a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in § 4.71a, e.g., Diagnostic Codes 5278 (claw foot) and 5276 (pes panus), and so rating listed conditions under that code would constitute an impermissible rating by analogy.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  In this regard, the February 2014 VA examiner found that it was difficult to separate the symptoms of all of the Veteran's right foot disorders since many of the bones in the foot articulate with each other.  The examiner, however, estimated that the degree of loss of motion of the right ankle and the degree of limitation of function were about 100 percent related to a combination of postoperative residuals of right foot surgery, hammertoes, and pes planus.  The Board finds that these inextricably intertwined issues must be adjudicated prior to appellate review of the increased rating issue.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the service connection claims for right ankle, pes planus, and hallux rigidus disorders.  Notify the Veteran and his representative of any decision and of his procedural and appellate rights.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.

3.  Thereafter, the AOJ should address the increased rating issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



